                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

         Claudia E. Polanco,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:17-cv-00466-GCM
                                      )
                 vs.                  )
                                      )
      HSBC Bank USA National          )
         Association et al,
          Defendant(s).               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 24, 2020 Order.

                                               April 24, 2020




        Case 3:17-cv-00466-GCM Document 91 Filed 04/24/20 Page 1 of 1
